Canty, J.
Plaintiff brings an action against the defendant town for the reasonable value and worth of the support of a pauper whom he claims had a settlement in said town, and whom the town refused and neglected to support. Plaintiff had a verdict, and, from an order denying a motion for a new trial, defendant appeals. The town is in Polk county, which has the town system of caring for the poor.
We are of the opinion that there was sufficient evidence that the alleged pauper was a pauper, had gained a settlement in the town, and sufficient evidence, on the other points raised, to sustain the verdict. At the time the pauper became sick, and a public charge, she was residing at plaintiff’s residence; and he notified two of the three members of the town board of the fact, and demanded that the town take care of her. Laws 1889, ch. 170, § 3, provides that in such cases all applications for aid shall be made to the board of supervisors, and the board, or committees appointed by them, shall grant such relief as they shall deem necessary, etc. It is urged by defendant that because the application for aid was not made to the* board as an organized body, or when in session, but only to its individual members, it was not an application to the board, within the meaning of the statute. We are not of that opinion. 1878 G. S. ch. 10, § 75, provides that the board shall meet annually on the Tuesday next preceding the annual town meeting, and at such other times as they deem necessary and expedient.
If it was necessary to apply at a meeting of the board, they could often avoid the liability of the town to furnish the aid required by law for nearly a year, by simply failing to hold any meeting but the regular annual meeting. When the liability of the town must arise out of the voluntary contract of the board, the members of the board, acting as individuals, cannot create such liability. But this is not such a case. Here the liability arises by virtue of the statute, not by virtue of the acts of the board. The board should have appointed the proper committee, as provided by statute, to grant relief in such cases, or, having failed to do so, on receiving notice, as individuals, of the necessity for action, should have procured a meeting of the board to be regularly called to take action in the matter. The town cannot avoid liability to third *147persons by reason of the failure of its officers to do their duty. We find no other error in the record, and the order appealed from should be affirmed. So ordered.
Buck, J., absent, sick, took no part.
(Opinion published 58 N. W. 871.)